Citation Nr: 0022659	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-27 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945 and from August 1947 to November 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), wherein an increased rating for post-traumatic 
stress disorder, evaluated at 10 percent disabling, was 
denied.

In May 1999, the Board remanded the case to the RO for 
further development.  The requested development was completed 
by the RO and the case was returned to the Board for further 
adjudication.    


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The criteria for the rating of mental disorders were 
amended during the pendency of the veteran's claim.

3.  The veteran has been married to his wife since 1943.  

4.  The veteran's post-traumatic stress disorder is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

5.  The veteran's post-traumatic stress disorder is 
productive of definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people; the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating of 30 
percent, but not greater, is warranted for post-traumatic 
stress disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(1996) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000), has been satisfied.

I.  Evidentiary Background

Service connection for PTSD was established by means of a 
January 1993 rating action as the evidence showed a diagnosis 
of PTSD resulting from combat stressors. A 10 percent 
disability rating was assigned effective October 21, 1992.  
By means of a May 1997 rating decision, the RO denied an 
increased disability rating for PTSD.  The veteran appeals 
this rating action and claims that his PTSD is more severe 
than currently evaluated and that an increased disability 
rating is warranted. 

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Post service treatment records include medical records from 
the Lyster Army Hospital dated from November 1993 to March 
1997.  A March 1994 psychiatry note indicates that the 
veteran's sleep, appetite, energy, concentration, memory and 
mood were good except when he has had arguments with his wife 
over-protecting her nephew.  The veteran was stable on his 
medication and no side effects were reported.  The veteran 
was likely to need medication indefinitely.  

A May 1994 outpatient treatment record indicates that he was 
doing well without any problems with his medication.  An 
assessment of major depression is indicated.  

An October 1994 outpatient treatment record shows that the 
veteran was interested in group therapy.  It is noted that he 
had not been doing as well due to a recent near death 
experience.  He was eating and sleeping all right and he 
denied any suicidal or homicidal ideations.  A diagnosis of 
dysthymic disorder is indicated.  

In February 1997, a statement was received from Dr. Myron 
Harasym at the Community Mental Health Services in Fort 
Rucker, Alabama.  Dr. Harasym indicated that the veteran had 
reported for a psychiatric evaluation in January 1997.  He 
had been treated for major depression since August 1992 at 
Community Mental Health Services.  His medications included 
Prozac and Trazadone, and he has needed periodic adjustment 
due to breakthrough depression.  Dr. Harasym stated that the 
veteran has daily recurrent and intensive thoughts of a 
traumatic episode in Vietnam when rockets hit a riverboat he 
was navigating.  The veteran dreams of the incident once a 
month and reports flashbacks or reliving experiences every 
two months.  Exposure to certain cues causes the veteran 
psychological as well as psychosociological distress.  
Continual efforts to avoid thoughts, people, places, and 
things that remind him of Vietnam are present.  He feels 
detachment with anhedonia and estrangement.  Dr. Harasym 
indicated that the veteran has constant feelings of 
hopelessness.  His sleep is problematic and he experiences 
problems concentrating.  Likewise, he experiences 
irritability, hypervigilence, and exaggerated startle 
response.  Diagnoses of PTSD and recurrent major depressive 
disorder with a Global Assessment of Function (GAF) score of 
60 are indicated.  

In April 1997, the veteran was afforded a VA PTSD 
examination.   The examination report indicates that he 
worked until retiring in 1993 due to back pain and arthritis.  
He complained of nervousness, poor sleep, and bad dreams 
about Vietnam.  In his dreams, he sees his boat being 
attacked in Vietnam.  He feels that he cannot trust himself 
and stays by himself.  The examiner indicated that the 
veteran looked his stated age and was dressed appropriately.  
He had good eye contact; however his mood was depressed and 
he was "jittery" during the interview.  The report 
indicated that he was preoccupied by the rocket attack in 
Vietnam.  His speech was coherent and relevant.  He was not 
suicidal or homicidal.  He had difficulty concentrating and 
was unable to perform serial sevens.  His was oriented to 
time, place and person.  His memory for recent and remote 
events was fair and there was no indication of psychotic 
symptoms.  A diagnosis of chronic PTSD with a GAF of 60 was 
rendered.  

In September 1997, the veteran testified at a hearing before 
a RO hearing officer.  He indicated that he last worked three 
years prior to the hearing and had to quit due to his PTSD.  
He testified that he drove over 100 miles to attend the 
hearing without any difficulty other than having to stop to 
put oil in his car.  He was married and had been married to 
his wife since 1943.  The couple has no children.  He 
indicated that he felt uncomfortable when there was a lot of 
people around.  He lived outside of the city limits and 
enjoyed gardening.  When asked if he was easily upset, the 
veteran responded, "I think so."  He indicated that he gets 
upset when his wife "argues a point that's useless."  He 
stated that he would get panic attacks when he would go out 
to eat.  He would seek a booth against the wall and feel as 
though others were staring at him.  He indicated that he took 
medication for his PTSD daily which helped him to function.  
He indicated that he dreams of Vietnam every 2 weeks.  
Occasionally, he would have weekly dreams of Vietnam.  He 
stated that he could not discuss his PTSD with his wife or 
other friends.   He reported crying spells.  While he 
reported that he has felt that there was nothing else left in 
life for him, he denied any suicidal thoughts.  When asked if 
he felt that other people were out to harm him, he replied in 
the negative.  He reported that he sought regular treatment 
from Lyster Army Hospital for his PTSD.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).
 
The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999)(Schedule).  Post-traumatic stress disorder is 
evaluated using the General Formula for Rating Mental 
Disorders pursuant to Diagnostic Code 9411 of the Schedule.  
38 C.F.R. § 4.130 (1999).  Under these criteria, a rating of 
50 percent is warranted where the evidence shows occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 30 percent is warranted where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  A 10 percent disability evaluation is appropriate 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (1999).

The veteran filed his claim for an increased rating in 
October 1996.  The criteria for evaluation of mental 
disorders were amended during the pendency of the veteran's 
appeal, effective November 7, 1996.  See 61 Fed. Reg. 52,700 
(October 8, 1996).  Those rating criteria are substantially 
different from the previous criteria.  Pursuant to the 
criteria in effect prior to November 7, 1996, the General 
Formula for Rating Psychoneurotic Disorders provided that a 
50 percent rating was warranted where the evidence showed 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating was warranted where the evidence showed 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 10 percent 
rating was warranted for emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
In addition, prior to November 7, 1996, the regulations also 
provided that where the only compensable service-connected 
disability was a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precluded the veteran 
from securing or following a substantially gainful 
occupation, the mental disorder would be assigned a 100 
percent schedular evaluation under the appropriate Diagnostic 
Code.  38 C.F.R. § 4.16(c) (1996).

The VA General Counsel has held that the word "definite," 
as used in 38 C.F.R. § 4.132 to describe a 30 percent degree 
of disability for purposes of rating claims based on certain 
mental disorders, should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  VAOPGCPREC 9-93 (Nov. 
9, 1993).

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 2000).  
It may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable 
to the appellant, unless it is clear from a facial comparison 
of both versions that one version is more favorable.  Id.  It 
is unclear from a facial comparison of both versions of the 
regulation, that one version is more favorable to the 
veteran.  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

A.  New Criteria

After a review of the evidence, the Board finds that a 
disability rating of 30 percent, but no greater, is warranted 
for PTSD under the new criteria.  The evidence shows 
occupational and social impairment with decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The evidence shows numerous complaints 
of nervousness, poor sleep, irritability, nightmares and 
preoccupation with Vietnam.  At his April 1997 VA PTSD 
examination, the veteran was depressed and jittery.  He had 
difficulty concentrating and was unable to perform to serial 
sevens.  Accordingly, the Board finds that a 30 percent 
disability evaluation under the current criteria is 
appropriate.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

However, a disability evaluation greater than 30 percent 
under the new criteria is not warranted.  The evidence does 
not show that the veteran's PTSD occupational and social 
impairment with reduced reliability and productivity as 
contemplated by an increased disability rating.  While the 
veteran indicated that he experiences crying spells, during 
examination, his speech was coherent and relevant.  While he 
had a depressed mood, he was not suicidal or homicidal.  His 
memory was fair for both recent and remote events.  While the 
veteran testified at a September 1997 hearing that he had to 
quit working due to his PTSD, the evidence shows that he quit 
working in 1993 due to musculoskeletal disabilities.  The 
evidence as set forth above does not shows that he has 
occupational and social impairment to the degree contemplated 
by a rating in excess of 30 percent.  He is able to travel in 
a car for over 100 miles without difficulty.  He also 
indicated that his medication helps him to function.  While 
the veteran complained of difficulty in establishing and 
maintaining relationships, the Board notes that he has 
remained married to his wife since 1943.  He also indicated 
that he has friends; although, he is not able to discuss his 
experiences in Vietnam with them.  He did not feel that 
others were out to get him.  The evidence does not show that 
he experiences panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory, impairment of judgment; and 
impaired abstract thinking.  Accordingly, the criteria for an 
increased disability rating greater than 30 percent are not 
met.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

B.  Old criteria

After a review of the evidence, the Board also finds that a 
disability rating of 30 percent, but no greater, is warranted 
for PTSD under the old criteria.  The Board finds that the 
evidence, as discussed above, shows definite industrial 
impairment resulting from psychoneurotic symptoms as 
contemplated by a 30 percent disability evaluation under the 
old criteria.  To reiterate, a 30 percent disability rating 
under the old criteria contemplates definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  The evidence shows that he veteran is 
preoccupied with stressor events during his service in 
Vietnam.  This preoccupation results in nervousness, poor 
sleep, and nightmares about Vietnam.  The evidence shows 
definite impairment in the ability to maintain effective 
relationships.  

While the evidence shows definite impairment in the ability 
to maintain effective relationships, the evidence does not 
show that the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
as contemplated by a 50 percent disability rating under the 
old criteria.  As indicated previously, although the veteran 
stated that he has difficulty with relationships, he has been 
married to his wife for nearly 60 years.  He has friends, 
although he can not discuss his Vietnam service with them.  
Additionally, his PTSD symptomatology, as discussed above, 
does not result in considerable industrial impairment.  The 
evidence shows that he retired due to musculoskeletal 
disabilities.  Similarly, he is able to drive in an 
automobile for 100 miles without difficulty.  

Despite his tendency toward social isolation, the Board does 
not feel that the veteran's level of social and industrial 
impairment rises to the level of considerable as envisioned 
in the rating criteria and feels that his level of impairment 
is more nearly characterized as definite.  Therefore, the 
Board finds that the criteria for entitlement to a rating of 
30 percent, but not greater, are met pursuant to the criteria 
for the evaluation of post-traumatic stress disorder in 
effect prior to November 7, 1996.

III.  Conclusion

Based on the discussion above, the Board finds that both the 
old and the new criteria are equally favorable to the 
veteran.  The preponderance of the evidence supports a 30 
percent disability evaluation, but no greater, for PTSD as 
the diagnostic criteria for an increased rating for this 
disability are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 (1996) (1999).

ORDER

An increased disability rating of 30 percent, but no greater, 
is granted, subject to the laws and regulations governing the 
payment of VA benefits.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 




